Corrected Office Action
Due to an error in the Office Action mailed 9/21/22, this Office action serves as a replacement for the prior action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group  in the reply filed on 7/5/22 is acknowledged.
Claims 1 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/5/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 23, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is vague and indefinite because it is not clear what constitutes a “final surface” in the context of a series of coated layers.    
Claim 23 is vague and indefinite because the variables x and y are not defined and because “a basic layer” has an unclear scope (reference to chemical property or composition or physical property?).
Claims 26 is vague and indefinite because it repeats the same variables for different compositions and makes unclear what the intended ranges are for the different compositions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-21, 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0135914 to Murphy in view of US US 2016/0368817 to Krasnov.
Claims 18-21, 28:
Murphy teaches a scratch resistance coated glass article (abstract) comprising providing a flat glass substrate and depositing a series of layers onto the substrate (Fig. 7).  They layers are deposited in the order of substrate/dielectric underlayer/ZrC/DLC (Fig. 2) wherein ZrC is a transition metal inclusive layer having carbon in a molar amount equal to the molar metal amount of Zr and DLC is hydrogenated [0032].  Although Murphy does teach the glass article for use as a window and includes the dielectric underlayers, Murphy does not explicitly teach a low-e stack including a silver layer sandwiched between two dielectric layers.  However, Krasnov teaches a conventional low-e stack for use on windows and includes sputtering layers in the order of substrate/Si3N4/ZnAlOx/Ag/NiCrOx/SnO2/Si3N4/repeat (Fig. 1).  This stack includes a metallic silver layer sandwiched between two dielectric layers and recites the layers required by claims 19-21.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the low-e stack of Krasnov as the dielectric underlayers of Murphy in order to realize the low-e benefit in glass applications such as a window.

Claims 25-27:
It is possible to substitute the Zr with Ti (as required by claim 6) [0037].  It is noted that many of the variables in these claims can be zero. 
Claims 29-33:
Murphy teaches that the hydrogenated DLC layer is a scratch resistant layer with sufficient hardness that renders the product resistant to certain solvents in addition to scratching [0032].  The deposition process is such that the hardness and/or density is adjusted by varying the ion energy in the deposition apparatus (Id.).  It would have been obvious to one of ordinary skill in the art to select values for WCA, roughness, refractive index, coefficient of extinction, mass density, and hardness, inclusive of the claimed values, in order to achieve the goal of imparting the desired protective qualities to this optical product while maintaining sufficient optical properties.


Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0135914 to Murphy in view of US US 2016/0368817 to Krasnov in view of US 2014/0072784 to Dietrich.
The above discussed references do not teach a chromium nitride inclusive absorber layer.  However, Dietrich teaches a coated article with a low-e coating including absorbing layer stack (24,25,26) above the low-e stack.  The absorbing layer is inclusive of chromium nitride and is sandwiched and in direct contact with two silicon nitride layers [0018].  An additional absorbing layer stack (including silicon nitride layers) can be located between the low-e stack and the substrate for the purposes of claim 23.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the absorbing layer stack as part of the low-e coating in order to have a lower visible transmission, desirable coloration, and low film side reflectance [0019].

Claim 24:
The low-e stack includes a pair of silver layers each sandwiched between a zinc oxide layer below and blocking layer NiCrOx above (Fig. 1). 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0215642 teaches a carbon gradient (obviously formed by varying the carbon source material supply) that improves adhesion to a subsequent hydrogenated amorphous carbon layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759